

116 HR 7835 IH: To authorize the President to award the Medal of Honor to Eric Fisher Wood, Jr. for the acts of valor during the Battle of the Bulge.
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7835IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Joyce of Pennsylvania (for himself, Mr. Waltz, Mr. Gonzalez of Ohio, Mr. Thompson of Pennsylvania, Mr. Gaetz, Mr. Reschenthaler, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to Eric Fisher Wood, Jr. for the acts of valor during the Battle of the Bulge.1.Authorization for award of the Medal of Honor to Eric Fisher Wood, Jr. for acts of valor during the Battle of the Bulge in World War II(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 7271 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Eric Fisher Wood, Jr. for the acts of valor during the Battle of the Bulge described in subsection (b).(b)Acts of valor described(1)The acts of valor referred to in subsection (a) are the actions of Eric Fisher Wood, Jr. in the Ardennes region of Wallonia, Belgium, during the Battle of the Bulge, when, as a Lieutenant in Battery A, 589th Field Artillery Battalion, 106th Infantry Division, from December 17, 1944, to January 22, 1945, he displayed extraordinary heroism in action against the enemy in Belgium.(2)After ordering his artillery battery to fire against enemy tanks in a delaying action, allowing other American units avoid capture, his unit was surrounded and forced to surrender. Rather than accept capture, as enemy fire converged on him from all sides, he raced across a large open field into the woods beyond.(3)Cut off from his own lines, and surrounded by the enemy in the Ardennes forest, Lieutenant Wood rallied a small band of American soldiers who were also separated from their units. Over the course of several weeks, he repeatedly initiated harassing ambush attacks against enemy communications, supply columns and patrols, accounting for the deaths and wounding of scores of enemy soldiers and further slowing their advance to strategic road intersections and helping other American units from being overrun or captured.(4)Lieutenant Wood continued his offensive actions until a final, fierce engagement with overwhelming enemy forces, where he made the last full measure of service. His body was found surrounded by several enemy dead. Lieutenant Wood’s extraordinary heroism and selflessness above and beyond the call of duty in the service of his country are in keeping with the highest traditions of military service. Lieutenant Wood was posthumously awarded the Distinguished-Service Cross, Silver Star, Bronze Star, and the Purple Heart for his heroism.